Actions between Benjamin Price and others and J. F. Johnson and others and John N. Florer and others and the board of county commissioners of Pawnee county and others. From the judgments, Price and others bring error. Dismissed.
Opinion of the court by
The above-entitled cases, although separate and distinct from each other, involve the same question of practice, and we will therefore dispose of them all together.
Since the plaintiffs in error filed their appeals in this court, the matters involved in each of the above-entitled cases have been fully settled and compromised, as shown by affidavits of the defendants in error filed in this court in support of their respective motions to dismiss the appeals, which affidavits are undenied by the plaintiffs in error. This being true, the court will not consider any of the questions therein, and each of the above cases should be dismissed, at the cost of the appellants. It is so ordered.
All of the Justices concurring. *Page 123